Citation Nr: 1500647	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-05 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral arm disorder.

3.  Entitlement to service connection for a bilateral wrist disorder.


REPRESENTATION

Appellant represented by:	Timothy M. White, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The issue of service connection for tinnitus is addressed in the remand portion of the decision below
.

FINDINGS OF FACT

1.  The evidence of record does not demonstrate a current diagnosis of a bilateral arm disorder, other than carpal tunnel syndrome.  

2.  The Veteran's current bilateral wrist disorder, diagnosed as carpal tunnel syndrome, is not shown to be etiologically related to her military service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral arm disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a bilateral wrist disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

A notification letter provided to the Veteran in November 2008 advised her of the criteria for establishing her claims of service connection.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In January 2013, the Veteran was provided with VA examinations for her claimed bilateral arm and wrist disorders.  The medical examinations and opinions with respect to the claimed disorders are adequate, as they were based upon a complete review of the evidence of record, consideration of the Veteran's statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Thus, the Board finds that there has been substantial compliance with its April 2012 remand as the Veteran has been provided with adequate examinations with respect to her claims.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

General Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Factual Background

The Veteran seeks service connection for a bilateral wrist disorder and a bilateral arm disorder manifested by poor circulation and numbness, which she claims are due to her military service.

Service treatment records document the Veteran's report of bilateral upper extremity symptomatology.  A January 2006 record documents her report of experiencing cramping, cracking, and popping of her wrist; she indicated that she performed clerical type work and that her wrists were sore by the end of the day.   A physician commented at that time that the Veteran had probably developed a nervous habit of popping her wrists throughout the day, which may have, through a repetitive use injury, become an orthopedic problem.  The Veteran underwent an electromyography (EMG)/nerve conduction velocity (NCV) study in January 2006, which did not show any abnormalities of the upper extremities.  January 2006 x-rays of the Veteran's wrist showed no fractures or dislocations.  The examining physician expressed a belief that the Veteran did not have any primary wrist pathology.  In February 2007, the Veteran reiterated her report of experiencing bilateral wrist popping and pain with movement, and she was assessed as having joint pain localized in the wrist.  

The Veteran's service treatment records are negative for reported symptomatology or clinical findings related to a circulatory disorder of the upper extremities. 

Post-service VA treatment records show the Veteran's earliest report of experiencing bilateral numbness and pain in her arms and forearms for several days in November 2008.  She later underwent an EMG/NCV study in March 2009 and was given a diagnosis of bilateral carpal tunnel syndrome.  Additional records include her reports of experiencing numbness and pain in her hands and arms for years.

During the December 2011 hearing before the Board, the Veteran testified that she experienced numbness in her forearms and hands, as well as pain in her wrists.  She described her symptoms as affecting her bilateral arms from her elbows to her fingers.  The Veteran acknowledged that although that the in-service nerve testing of her arms did not reveal a diagnosis, she was told that sometimes it takes time for the diagnosis to show up in a test.  She relayed that her condition had been assessed as carpal tunnel syndrome and asserted that she had experienced the same bilateral upper extremities symptoms since service.  

In January 2013, the Veteran underwent a VA examination with respect to her claims.  The examiner reviewed the evidence of record and noted the Veteran's in-service reports of upper extremity symptomatology.  The Veteran reported symptomatology she attributed to her unrelated, service-connected left shoulder disorder and symptomatology of the wrists and forearms she attributed to her carpal tunnel syndrome diagnosis. She made no specific reports of any additional upper extremity symptomatology or any assertions that she suffered from any additional arm conditions.  The examiner noted that the Veteran had no right upper extremity complaints, except for her report of right carpal tunnel syndrome.  The clinical examination confirmed the diagnosis of bilateral carpal tunnel syndrome but failed to reveal any other diagnosed bilateral arm conditions, to include a disorder manifested by poor circulation and numbness.  

After reviewing the medical records, service treatment records, the Veteran's history, and the results of the clinical examination, the January 2013 examiner opined that the Veteran's bilateral carpal tunnel syndrome was "less likely than not permanently aggravated or a result of any event and/or condition" that occurred during service "or within one year of discharge[,] including the complaint of wrist pain" while on active duty.  The examiner further opined that her carpal tunnel syndrome was "at least as likely as not a result of post service activities."  As rationale for these opinions, the examiner highlighted that the Veteran's in-service nerve study was normal and that carpal tunnel syndrome was not diagnosed during service.  According to the examiner, the Veteran's description of her in-service bilateral arm numbness in the ulnar forearms was not consistent with carpal tunnel syndrome and was not reported at the time of the examination.  The examiner also noted the Veteran's report that her condition changed three years prior after she performed activities related to her post-service job as a cashier, which the examiner emphasized was more than a year after the Veteran's discharge.  In further support of the opinions, the examiner relayed that the Veteran's carpal tunnel syndrome was diagnosed in March 2009, over a year following service.  

Analysis- Bilateral Arm Disorder

After careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral arm disorder.  With the exception of the Veteran's diagnosed bilateral carpal tunnel syndrome addressed further below, the medical evidence of record does not show that a bilateral arm disorder has been diagnosed at any time during the period of the claim.  Thus, the Board concludes that the Veteran does not currently have a bilateral arm disorder, with the exception of her diagnosed carpal tunnel syndrome.  Absent medical evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for a bilateral arm disorder has not been presented and the appeal must be denied.  See Mclain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of present disability there can be no valid claim.").  As such, service connection for a bilateral arm disorder is not warranted.   

To the extent that the Veteran has asserted that she has a bilateral arm disorder manifested by poor circulation and numbness, the Board finds that as a layperson, her statements are competent as to the symptoms she experiences.  However, the Veteran is not otherwise competent to determine the existence of a bilateral arm disorder or to relate the claimed disorder to her military service.   The existence of such a disorder is not a disorder capable of lay diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the determination of the existence of a bilateral arm disorder manifested by numbness and poor circulation requires medical evaluation and is a matter of medical complexity.  Thus, the Board concludes that the Veteran's statements regarding the existence of a current disability do not constitute competent evidence on which the Board can make a service connection determination.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as there is no competent evidence of record that relates a diagnosed bilateral arm disorder to service, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Wrist Disorder

Given the foregoing, the preponderance of the evidence does not show that service connection is warranted for the Veteran's current bilateral wrist disorder, diagnosed as bilateral carpal tunnel syndrome.  Although the Veteran's service treatment records reflect her reports of experiencing bilateral wrist symptomatology, clinical testing completed during service failed to show any abnormalities of her bilateral upper extremities.  Moreover, the remaining evidence of record does not support a nexus between the Veteran's in-service wrist symptoms and her currently diagnosed bilateral carpal tunnel syndrome.  

The only competent medical evidence of record assessing the relationship between the Veteran's military service and her carpal tunnel syndrome is the January 2013 VA examiner's opinion.  Based on a review of the record, along with consideration of the results of the clinical examination and the Veteran's competent lay statements, the examiner provided an opinion against the claim for service connection for a bilateral wrist disorder.  Indeed, the January 2013 examiner provided detailed reasoning as to why the Veteran's in-service symptoms were not consistent with her currently diagnosed carpal tunnel syndrome, and instead attributed her diagnosis to post-service activities.  The Board finds the VA medical opinion to be highly probative and compelling evidence against the Veteran's claim that her bilateral carpal tunnel syndrome had its onset or is related to her military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).  The Veteran has not provided any competent medical evidence to rebut the medical opinion against her claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In reaching the above determination, the Board has considered the Veteran's contention that service connection is warranted for a bilateral wrist disorder.  The Board does not question the Veteran's sincerity in this regard.  While she is certainly competent to describe the extent of any current symptomatology, there is no evidence that she possess the requisite medical training or expertise necessary to render her competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to offer an opinion as to the etiology of her bilateral carpal tunnel syndrome.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral wrist disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. 49.  The benefit sought on appeal is therefore denied.


ORDER

Service connection for a bilateral arm disorder is denied.

Service connection for a bilateral wrist disorder is denied.


REMAND

As for the Veteran's remaining claim, the Board remanded the issue of service connection for tinnitus in April 2012 in order to afford the Veteran a VA examination and obtain a medical opinion regarding the claimed disorder.  The record shows that the Veteran was scheduled for a VA hearing loss and tinnitus examination in January 2013.  However, a VA hearing loss and tinnitus examination report dated on January 23, 2013, reflects that the examination was cancelled by Medical Administration Services.  No reason for the cancellation was given, although the record shows that the Veteran appeared for other VA examinations scheduled at that time.  In an October 2014 supplemental statement of the case, the RO stated that it received notice that the Veteran failed to report to the scheduled examination.  However, notice to this effect has not been included in the record.  

As it is unclear why the requested examination was cancelled and the information sought to be obtained is not otherwise contained in the record, the matter must be remanded for the Veteran to be scheduled for an appropriate examination to determine the etiology of her claimed tinnitus disorder.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of her response, the RO must attempt to obtain all outstanding VA treatment pertinent to the claim on appeal.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.
 
2.  After associating all outstanding records with the evidence of record, the Veteran must be afforded an appropriate examination to determine the etiology of the claimed tinnitus disorder.  The Veteran's entire electronic file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated tests and studies must be accomplished.  Based on a review of the evidence, to include the Veteran's service treatment records and post-service treatment records, and with consideration of the Veteran's military occupational specialty and her statements, the examiner must render an opinion as to whether any degree of the Veteran's tinnitus is related to her military service, or to any incident therein.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is her responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to her last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the claim for service connection for tinnitus.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


